Citation Nr: 1224651	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-43 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for ringing in the ears, a right hip condition, a right knee condition and a right ankle condition.  

In addition, the Veteran appeals from a January 2010 rating decision which denied his claim for service connection for a left ankle condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a May 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In May 2012, subsequent to the issuance of the July 2010 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right hip disability, a right knee disability, a right ankle disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence is evenly divided as to whether there is a nexus between the Veteran's current left ankle disability and a documented injury to the left ankle that occurred during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left ankle disability, namely left ankle osteoarthritis, have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the Board's favorable disposition of the Veteran's instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Claim

The Veteran contends that his current left ankle disability is the result of an in-service fall from a fire truck.

A June 1955 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  A November 1957 left foot X-ray was negative for fracture but indicated that the Veteran turned his left ankle while getting out of a Jeep.  A June 1959 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to the left ankle.

An October 2004 VA left ankle X-ray revealed degenerative changes.

A July 2005 private treatment note contained a diagnosis of severe left ankle osteoarthritis.

A November 2009 VA orthopedic examination reflected the Veteran's reports of injuring his left ankle after jumping out of a Jeep while working as a fireman.  This fracture was treated with a skin suture and he used a sling for a few months.  Following a physical examination and a review of the Veteran's claims file, diagnoses of a left ankle injury and degenerative joint disease were made.  The examiner opined that this disability was not caused by or a result of the Veteran's service as there was no continuity of care from 1957 to 2004 and there was no evidence of a fracture in the service treatment records.

A February 2010 opinion from Dr. D. B., the Veteran's private orthopedist, indicated that the Veteran's current left ankle arthritis was post-traumatic secondary to the reported injury.  The Veteran had not sustained an injury after service and his current condition was secondary to the injury he sustained during service.

During a May 2012 hearing, the Veteran testified that he sustained no injuries to his extremities since service.  He again stated that he injured his left ankle after being thrown from a fire truck.  He subsequently received treatment from the Corpsman on base and was told that an X-ray had revealed significant cartilage damage.  He later received treatment at a civilian hospital and was placed in an ankle cast for six to eight weeks.

The Veteran has a current disability as he has been diagnosed with a variety of left ankle disabilities, including left ankle osteoarthritis.  In order for this current disability to be recognized as service connected, there must be a link between this condition and an in-service injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  Although the Veteran has repeatedly stated that he injured his left ankle after falling from a fire truck, the November 1957 left foot X-ray clearly stated that he turned his ankle while getting out of a Jeep.  Regardless of how the injury was sustained, the available clinical evidence does document an in-service left ankle injury.

A November 2009 VA examiner declined to find a nexus between the Veteran's left ankle injury and his service as there was no continuity of care between 1957 and 2004 and there was no X-ray evidence of a fracture in the service records.  In contrast, the February 2010 opinion from Dr. D. B. found such as nexus as the Veteran's left ankle disability was a post-traumatic injury and there was no post-service injury.  Both of these opinions were accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  However, the November 2009 VA examiner's opinion appears to be based upon an inaccurate factual premise, namely that there was no continuity of care until 2004; the Veteran reported in an August 2010 substantive appeal that he did receive such treatment at two private facilities, both of which no longer existed.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  The February 2010 private opinion is therefore being afforded greater probative weight.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disability, namely osteoarthritis, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.


ORDER

Entitlement to service connection for a left ankle disability, namely left ankle osteoarthritis, is granted.


REMAND

Right Knee, Right Hip and Right Ankle Claims

During the May 2012 hearing, the Veteran testified that he was injured while serving in Okinawa when a Howitzer fell off a truck and landed on the right side of his body.  He reportedly was hospitalized at Kadena Air Base Hospital for a week or two following this incident and was placed in a full leg cast.  He indicated in an October 2009 statement that this incident occurred sometime in 1955.  The available service treatment records are negative for these clinical records and are also negative for treatments, complaints or diagnoses related to the right knee, the right hip or the right ankle.  The Board notes, however, that in-service hospitalization and/or clinical records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

In addition, a September 2009 letter from the Veteran's brother recalled that the Veteran's family had received a letter from his commanding officer during service which described an injury to his right side.  The Veteran has also argued that he was transferred to a different position as a result of these injuries.  The Veteran's service personnel records, which are not contained in the claims file, may contain records documenting his claimed injury.  As these records are pertinent to the instant claims, on remand, they must be obtained.  38 U.S.C.A. § 5103A.  

Tinnitus Claim

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged suffering from tinnitus or ringing in his ears due to an in-service ear injury and/or acoustic trauma incurred while firing Howitzers.  Service treatment records document that the Veteran sustained a blow behind the left ear in November 1957 and complaints of difficulty hearing in October 1957.  A VA examination is required to determine the etiology of the Veteran's claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's records from the National Personnel Records Center (NPRC) related to his reported hospitalization at Kadena Air Base in 1955.  The Board notes that service hospitalization and/or clinical records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization and/or clinical records. 

2.  The RO/AMC should obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any records of transfers, disciplinary records and performance evaluations.  In doing so, contact the NPRC and the Department of the Marines Corps.  Provide the NPRC, the service department or other depository with the appropriate information, as needed, showing all duty assignments and containing any correspondence sent to the Veteran or his family.  Associate all documents obtained with the claims file.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

3.  The RO/AMC should afford the Veteran a VA audiology examination to determine the nature and etiology of the Veteran's claimed tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus had its onset during the Veteran's periods of active duty service, including from July 1959 to July 1963; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the November 1957 treatment note documenting a blow behind the left ear.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


